Judgments, Supreme Court, Bronx County, rendered August 9, 1976, convicting defendants on their respective guilty pleas of criminal usury (Penal Law, § 190.40) following denial of a motion to suppress evidence obtained through electronic surveillance, and sentencing Darienzo and Doak to indeterminate sentences of from 0 to 3 years, and sentencing Lavia and Leonardi to indeterminate sentences of from 1 Vi to 3 years, reversed, on the law, the pleas vacated, and the motion to suppress granted with respect to all tapes other than those developed during the period following the last extension order, and remanded for further proceedings, including a minimization hearing respecting the latter tapes. The defendants pleaded guilty to criminal usury following denial of their motions to suppress evidence obtained as a result of court authorized electronic surveillance. The first order was signed on January 30, 1974 and was followed by various amendments and extensions, the last extension being signed on May 29, 1974 and expiring on June 27, 1974. The surveillance ceased on June 27, 1974 and on the following day, June 28, 1974, all the tapes were presented to the court for sealing and were sealed. CPL 700.50 provides that recordings of communications made pursuant to an eavesdropping warrant must be made available to the issuing Justice and sealed "immediately upon the expiration of the period of an eavesdropping warrant.” In People v Washington (46 NY2d 116, 121), the Court of Appeals definitively held that this section required the sealing of recordings to be made immediately after the expiration of each order or extension rather than after the expiration of the last extension order. Accordingly, all of the recordings other than those developed during the period following the last extension order must be suppressed. (See People v Nicoletti, 34 NY2d 249.) As to the recordings not suppressed, enough was presented in the motion to reargue to entitle defendants to a minimization hearing. (See CPL 700.30, subd 7.) Concur—Birns, J. P., Fein, Sandler and Silverman, JJ.